Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 19, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the Board’s finding that claimant refused to comply with a reasonable requirement of his employment and that this refusal constituted misconduct justifying claimant’s termination.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.